IN THE
                         TENTH COURT OF APPEALS



                               No. 10-10-00414-CV

                          IN RE STACY MARIE ROSS


                               Original Proceeding



                         MEMORANDUM OPINION


      Stacy Marie Ross has filed a motion to dismiss the petition for writ of mandamus.

Ross filed a petition for writ of mandamus requesting this Court to compel the trial

court to grant her motion for judgment nunc pro tunc to correct a clerical error in the

final order of termination. After the petition was filed, the case was transferred to a

new trial court. This Court abated the proceeding to allow the new trial court to hear

the motion for judgment nunc pro tunc. Ross states that the trial court granted the

motion and signed an order correcting the final order of termination. The motion is

granted, and the petition for writ of mandamus is dismissed.
                                             AL SCOGGINS
                                             Justice


Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion granted; petition for writ of mandamus dismissed
Opinion delivered and filed April 6, 2011
[OT06]




In re Ross                                                 Page 2